Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 1 of 26     PageID #:
                                    176



  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  Wicked Nevada, LLC

                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

   Wicked Nevada, LLC,                     )   Case No.: 1:19-cv-413-SOM-KJM
                                           )   (Copyright)
                      Plaintiff,           )
       vs.                                 )   FIRST AMENDED COMPLAINT;
                                           )   EXHIBITS 1-4; DECLARATION
   Senthil Vijay Segaran                   )   OF STEPHANIE KESSNER;
                                           )   DECLARATION OF BENNY NG
                      Defendant.           )
                                           )   (1) CONTRIBUTORY
                                           )       COPYRIGHT
                                           )       INFRINGEMENT
                                           )   (2) INTENTIONAL
                                           )       INDUCEMENT
                                           )   (3) DIRECT COPYRIGHT
                                           )       INFRINGEMENT

                           FIRST AMENDED COMPLAINT

            Plaintiff Wicked Nevada, LLC. (“Plaintiff”) file this First Amended

  Complaint against Defendant Senthil Vijay Segaran (“Defendant”) and alleges as

  follows:

                           I.      NATURE OF THE ACTION

  20-019A

                                      Exhibit "2"
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 2 of 26                    PageID #:
                                    177



           1.         Plaintiff brings this action to stop the massive piracy of its motion

  picture Extremely Wicked, Shockingly Evil and Vile brought on by websites under

  the collective name YTS and their users.

           2.         To halt Defendant’s illegal activities, Plaintiff brings this action under

  the United States Copyright Act of 1976, as amended, 17 U.S.C. §§ 101, et seq. (the

  Copyright Act”) and alleges that Defendant is liable for inducement, and direct and

  contributory copyright infringement in violation of 17 U.S.C. §§ 106 and 501.

                               II.    JURISDICTION AND VENUE

           3.         This Court has subject matter jurisdiction over this action pursuant to

  17 U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question),

  and 28 U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition).

           4.         Defendant solicits, transacts, or is doing business within this

  jurisdiction, and has committed unlawful and tortious acts both within and outside

  this jurisdiction with the full knowledge that his acts would cause injury in this

  jurisdiction.

           5.         Defendant causes harm to Plaintiff’s business within this District by

  diverting customers in this District to unauthorized Internet-based content

  distribution services through, at least, the interactive websites branded under the

  name “YTS”, particularly yts.lt.

           6.         Defendant has designed his interactive websites to individually target

                                                   2
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 3 of 26               PageID #:
                                    178



  Hawaii users based upon their personal information such as web browsing history.

           7.         Upon information and belief, Defendant solicits and collects

  registration information, log files including the Internet Protocol (“IP”) address,

  Internet Service Provider (“ISP”) and browser type of each user who visits his

  interactive websites.

           8.         Upon information and belief, Defendant uses cookies and web beacons

  to store information such as personal preferences of users who visit his websites.




           9.         Upon information and belief, Defendant obtains financial benefit from

  his users in Hawaii via third party advertisements such as Google through the Google

  AdSense program.

           10.        Upon information and belief, Defendant uses the cookies, log files

  and/or web beacons to narrowly tailor the website viewing experience to the

  geolocation of the user. Particularly, users in Hawaii receive advertisements based

                                                 3
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 4 of 26                  PageID #:
                                    179



  upon their location and websites they have previously visited.




           11.        Particularly, Defendant encourages his users to register an account with

  YTS to post comments, make requests for more pirated content and block the

  advertisements.




           12.        In the alternative, the Court has jurisdiction of Defendant pursuant to

                                                  4
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 5 of 26               PageID #:
                                    180



  Fed. R. Civ. P. 4(k)(2), the so-called federal long-arm statute, for at least the

  following reasons: (1) Plaintiff’s claims arise under federal law; (2) the Defendant

  purposely directed his electronic activity into the United States and targets and

  attracts a substantial number of users in the United States and, more particularly, this

  District; (3) Defendant does so with the manifest intent of engaging in business or

  other interactions with the United States; (4) the Defendant is not subject to

  jurisdiction in any state’s courts of general jurisdiction; and (5) exercising

  jurisdiction is consistent with the United States Constitution and laws.

           13.        Defendant uses or has used many United States based resources for

  operating his interactive websites such as the Internet hosting and nameserver

  company Cloudflare, Inc. (California), the U.S. Internet Service Providers (“ISPs”)

  AT&T, Verizon, and Charter Communications LLC dba Spectrum (“Spectrum”),

  the Internet server companies Digital Ocean, Inc. (New York), Level 3

  Communications, Inc. (Colorado), Digital Management Partners, LLC dba

  GigeNET (Illinois), FDC Servers.Net LLC (Illinois), QuadraNet, Inc. (California),

  and Hurricane Electric Internet Services (California).          See Decl. of Stephanie

  Kessner at ¶20, Exhibit “1”.

           14.        Defendant and third parties under his control further use the Virtual

  Private Network (“VPN”) provider London Trust Media (Colorado) and even the

  Onion Router (“TOR”) exit relays of the US Naval Research Labs in Washington,

                                                 5
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 6 of 26                PageID #:
                                    181



  DC. See Redacted Decl. of Benny Ng at ¶¶2-4 [Redacted to protect privacy of

  individual in Texas].

           15.        Defendant promotes overwhelmingly if not exclusively motion pictures

  produced by United States companies on his interactive websites.

           16.        Defendant promoted Plaintiff’s motion picture prominently on the

  website        https://yts.lt/movie/extremely-wicked-shockingly-evil-and-vile-2019      to

  attract new users.




           17.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c)

  because: (a) all or a substantial part of the events or omissions giving rise to the

  claims occurred in this District; and (c)(3) although the Defendant is not a resident

  of the United States he may be sued in this District.

                                          III.   PARTIES

                                                  6
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 7 of 26                    PageID #:
                                    182



                                          A. The Plaintiff
           18.        The Plaintiff is a limited liability company registered under the laws of

  the State of Nevada. The Plaintiff has its principal offices in Los Angeles,

  California. The Plaintiff is an affiliate of Voltage Pictures, a production company

  with a notable catalog of major award-winning motion pictures, such as, for

  example, Dallas Buyers Club, by independent film makers. See www.voltage

  pictures.com.

           19.        Plaintiff is the owner of the copyright for the motion picture in the

  Work “Extremely Wicked, Shockingly Evil, and Vile”, (hereafter: the “Work”) a

  major motion picture released in May of 2019.

           20.        The Work is about how a courtroom frenzy ensues and sweeps 1970s

  America when a young single mother reluctantly tips the attention of a widespread

  manhunt toward her longtime boyfriend, Ted Bundy.

                                            B. The Defendant

           21.        Defendant is upon information and belief, a citizen of India and a

  resident of the United Kingdom.

           22.        Defendant is the sole shareholder in his alter ego company Techmodo

  Limited.

           23.        Defendant operates an interactive website http://yts.lt (hereafter: “YTS

  website”) which includes a library of torrent files for copyright protected motion

                                                   7
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 8 of 26                PageID #:
                                    183



  pictures, including Plaintiff’s. The torrent files can be used by a BitTorrent client

  application to download motion pictures for free. Upon information and belief,

  Defendant previously operated the websites yts.ag and yts.am which all now

  redirect to the YTS website.

           24.        Upon information and belief, the name YTS mentioned in Defendant’s

  YTS website is an abbreviation of YIFY Torrent Solutions. The name YIFY is

  derived from the name Yiftach Swery, the founder of YIFY Torrent Solutions.

           25.        Defendant states on the YTS website, “Here you will be able to browse

  and download YIFY movies in excellent 720p, 1080p and 3D quality…”




           26.        The YTS website of Defendant is considered one of the most popular

  torrent sites in world. See https://torrentfreak.com/top-10-most-popular-torrent-

  sites-of-2019/ [last accessed on July 19, 2019].
                                                 8
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 9 of 26                  PageID #:
                                    184



           27.        Defendant creates the torrent files made available on the YTS websites.

           28.        Upon information and belief, Defendant uses a process referred to as

  “ripping” to create a copy of motion pictures from either Blu-ray or legal streaming

  services.

           29.        Defendant includes the words such as [YTS.AM] or [YTS.LT] or at

  least the wording YTS in the titles of each of the torrent files he creates in order to

  enhance his reputation for the quality of his torrent files and attract users to his

  interactive YTS website.

           30.        As of July 19, 2019, the whois search records for the registrant of the

  YTS website (yts.lt) show registrant name of “TechModo Limited” at 85 Great

  Portland Street, First Floor, London W1W 7LT, in England.                              See

  https://www.domreg.lt/en/services/whois/?search=yts.lt [Last Accessed on July 19,

  2019.




                                                  9
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 10 of 26        PageID #:
                                     185




           31.        The Company Techmodo Limited was declared dissolved by the

  Registrar of Companies for England and Wales on April 30, 2019 but reincorporated

                                             10
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 11 of 26           PageID #:
                                     186



  or revived in July of 2019.

           32.        Cloudflare, Inc. provides hosting and nameserver service for the

  interactive websites of Defendant.

           33.        Defendant logged into his Cloudflare account from IP address

  2600:1700:2800:2ed0:4d1f:c735:c1dc:220b on 2019-03-26 23:25:30.060443 UTC.

  Publicly available records show that this IP address belongs to AT&T. Exhibit “1”.

           34.        Defendant logged into his Cloudflare account from IP address

  174.255.1.178 on 2019-05-24 01:51:58.780956+00 UTC.               Publicly available

  records show that this IP address belongs to Verizon Wireless. Exhibit “1”.

           35.        Defendant logged into his Cloudflare account from IP address

  2600:1005:b160:eb5:6b76:fd7f:da7c:cb98 on 2018-12-15 02:08:41.871848+00

  UTC. Publicly available records show that this IP address belongs to Verizon

  Wireless. Exhibit “1”.

           36.        Defendant logged into his Cloudflare account from IP address

  24.180.115.170 on 2019-05-24 07:49:32.335518+00 UTC.              Publicly available

  records show that this IP address belongs to Spectrum. Exhibit “1”.

           37.        Defendant logged into his Cloudflare account from IP address

  2604:6000:9f45:e800:a8b7:797:3bba:8333 on 2019-01-21 20:14:22.932249+00

  and on 2019-03-16 22:09:48.879404+00 UTC. Publicly available records show

  that this IP address belongs to Spectrum. Exhibit “1”.

                                               11
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 12 of 26                  PageID #:
                                     187



           38.        Upon information and belief, the individuals 1-16 shown in Exhibit

  “2” are users of the interactive websites of Defendant.

           39.        Upon information and belief, one or more if not all of these individuals

  1-16 have registered accounts with the interactive websites of Defendant.

           40.        The individuals 1-16 are members of a group of BitTorrent users or

  peers whose computers are collectively interconnected for the sharing of a particular

  unique file, otherwise known as a “swarm”. The particular file a BitTorrent swarm

  is associated with has a unique “hash” number, which in this case is: SHA1:

  10142A7133B784BF295AAFABDDAAC53F90EA8C88                            (the   “Unique    Hash

  Number”). The file name is “Extremely Wicked, Shockingly Evil, And Vile (2019)

  [WEBRip] [720p] [YTS.AM]”. Exhibit “2”.

                                IV.    FACTUAL BACKGROUND
           A. The Plaintiff Owns the Copyright to the Work

           41.        The Plaintiff is the owner of the copyright in the Work. The Work is

  the subject of a copyright registration, and this action is brought pursuant to 17

  U.S.C. § 411. See Exhibit “3”.

           42.        The Work is a motion picture currently offered for sale in commerce.

           43.        Defendant had notice of Plaintiff’s rights through at least the credits

  indicated in the content of the motion pictures which bore proper copyright notices.

  See Exhibit “4”.

                                                  12
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 13 of 26                   PageID #:
                                     188



           44.        Defendant also had notice of Plaintiff’s rights through general

  publication and advertising associated with the motion picture, and packaging and

  copies, each of which bore a proper copyright notice.

           B. Defendant Used BitTorrent To Infringe the Plaintiff’s Copyright

           45.        BitTorrent is one of the most common peer-to-peer file sharing

  protocols (in other words, set of computer rules) used for distributing large amounts

  of data.

           46.        The BitTorrent protocol’s popularity stems from its ability to distribute

  a large file without creating a heavy load on the source computer and network. In

  short, to reduce the load on the source computer, rather than downloading a file

  from a single source computer (one computer directly connected to another), the

  BitTorrent protocol allows users to join a "swarm" of host computers to download

  and upload from each other simultaneously (one computer connected to numerous

  computers).

           1. Individuals 1-16 installed a BitTorrent Client onto his or her Computer
           47.        A BitTorrent Client is a software program that implements the

  BitTorrent Protocol. There are numerous such software programs which can be

  directly downloaded from the Internet.

           48.        Once installed on a computer, the BitTorrent Client serves as the user’s

  interface during the process of uploading and downloading data using the BitTorrent

                                                   13
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 14 of 26                  PageID #:
                                     189



  protocol.

           49.        Individuals 1-16 installed a BitTorrent Client onto their respective

  computer.

           2. The Initial Seed, Torrent, Hash and Tracker

           50.        A BitTorrent user that wants to upload a new file, known as an “initial

  seeder,” starts by creating a “torrent” descriptor file using, for example, the Client

  he or she installed onto his or her computer.

           51.        The Client takes the target computer file, the “initial seed,” here the

  copyrighted Work, and divides it into identically sized groups of bits known as

  “pieces.”

           52.        The Client then gives each one of the computer file’s pieces, in this

  case, pieces of the copyrighted Work, a random and unique alphanumeric identifier

  known as a “hash” and records these hash identifiers in the torrent file.

           53.        When another peer later receives a particular piece, the hash identifier

  for that piece is compared to the hash identifier recorded in the torrent file for that

  piece to test that the piece is error-free. In this way, the hash identifier works like

  an electronic fingerprint to identify the source and origin of the piece and that the

  piece is authentic and uncorrupted.

           54.        Torrent files also have an "announce" section, which specifies the URL

  (Uniform Resource Locator) of a “tracker,” and an "info" section, containing

                                                  14
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 15 of 26                  PageID #:
                                     190



  (suggested) names for the files, their lengths, the piece length used, and the hash

  identifier for each piece, all of which are used by Clients on peer computers to verify

  the integrity of the data they receive.

           55.        The “tracker” is a computer or set of computers that a torrent file

  specifies and to which the torrent file provides peers with the URL address(es).

           56.        The tracker computer or computers direct a peer user’s computer to

  other peer user’s computers that have particular pieces of the file, here the

  copyrighted Work, on them and facilitates the exchange of data among the

  computers.

           57.        Depending on the BitTorrent Client, a tracker can either be a dedicated

  computer (centralized tracking) or each peer can act as a tracker (decentralized

  tracking).

           3. Torrent Sites

           58.        “Torrent sites” are websites that index torrent files that are currently

  being made available for copying and distribution by people using the BitTorrent

  protocol. There are numerous torrent websites.

           59.        Upon information and belief, Individuals 1-16 went to the torrent site

  YTS of Defendant to download Plaintiff’s copyrighted Work.

           4. Uploading and Downloading a Work Through a BitTorrent Swarm

           60.        Once the initial seeder has created a torrent and uploaded it onto one

                                                  15
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 16 of 26                PageID #:
                                     191



  or more torrent sites, then other peers begin to download and upload the computer

  file to which the torrent is linked (here the copyrighted Work) using the BitTorrent

  protocol and BitTorrent Client that the peers installed on their computers.

           61.        The BitTorrent protocol causes the initial seeder’s computer to send

  different pieces of the computer file, here the copyrighted Work, to the peers

  seeking to download the computer file.

           62.        Once a peer receives a piece of the computer file, here a piece of the

  copyrighted Work, it starts transmitting that piece to the other peers.

           63.        In this way, all of the peers and seeders are working together in what

  is called a “swarm.”

           64.        Here, individuals 1-16 participated in the same swarm and directly

  interacted and communicated with other members of that swarm through digital

  handshakes, the passing along of computer instructions, uploading and

  downloading, and by other types of transmissions.

           65.        In this way, and by way of example only, one initial seeder can create

  a torrent that breaks a movie up into hundreds or thousands of pieces saved in the

  form of a computer file, like the Work here, upload the torrent onto a torrent site,

  and deliver a different piece of the copyrighted Work to each of the peers. The

  recipient peers then automatically begin delivering the piece they just received to

  the other peers in the same swarm.

                                                 16
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 17 of 26             PageID #:
                                     192



           66.        Once a peer has downloaded the full file, the BitTorrent Client

  reassembles the pieces and the peer is able to view the movie. Also, once a peer has

  downloaded the full file, that peer becomes known as “an additional seed,” because

  it continues to distribute the torrent file, here the copyrighted Work.

           5. The Plaintiff’s Computer Investigator Identified the Individuals’ IP

           Addresses as Participants in a Swarm That Was Distributing the Plaintiff’s

           Copyrighted Work

           67.        The Plaintiff retained Maverickeye UG (“MEU”) to identify the IP

  addresses that are being used by those people that are using the BitTorrent protocol

  and the Internet to reproduce, distribute, display or perform the Plaintiff’s

  copyrighted Work.

           68.        MEU used forensic software to enable the scanning of peer-to-peer

  networks for the presence of infringing transactions.

           69.        MEU extracted the resulting data emanating from the investigation,

  reviewed the evidence logs, and isolated the transactions and the IP addresses

  associated therewith for the files identified by the SHA-1 hash value of the Unique

  Hash Number.

           70.        The IP addresses, Unique Hash Number, and hit dates contained on

  Exhibit “2” accurately reflect what is contained in the evidence logs, and show that

  Individuals 1-16 have copied a piece of the Plaintiff’s copyrighted Work identified

                                                17
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 18 of 26               PageID #:
                                     193



  by the Unique Hash Number.

           71.        The Individuals 1-16’s computers used the identified IP address to

  connect to the investigative server from a computer in this District in order to

  transmit a full copy, or a portion thereof, of a digital media file identified by the

  Unique Hash Number.

           72.        MEU’s agent analyzed each BitTorrent “piece” distributed by the IP

  address listed on Exhibit 2 and verified that re-assemblage of the pieces using a

  BitTorrent Client results in a fully playable digital motion picture of the Work.

           73.        MEU’s agent viewed the Works side-by-side with the digital media

  file that correlates to the Unique Hash Number and determined that they were

  identical, strikingly similar or substantially similar.

           C. Defendant is the initial Seeder of the Work

           74.        Defendant was the initial seeder who copied the Work and created the

  torrent file “Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip]

  [720p] [YTS.AM]”. Exhibit “2”.

           75.        Accordingly, Defendant is the initial contributor and create of the

  Swarm identified by the Unique Hash Number.

           76.        Defendant does not have a license from Plaintiff to copy Plaintiff’s

  Work.

           D. Defendant distributes the torrent file of the Work

                                                 18
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 19 of 26                  PageID #:
                                     194



           77.        Defendant has made the torrent file “Extremely Wicked, Shockingly

  Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]” available to users in Hawaii

  such as Individuals 1-16, the United States and the entire World to download from

  his interactive YTS website.

           78.        Indeed, according to Defendant’s website, the Work has been

  downloaded over 276,000 times since July 31, 2019 from Defendant’s website.

           79.        Defendant does not have a license from Plaintiff to distribute copies of

  Plaintiff’s Work.

           E. Defendant induces infringements of the Work

           80.        Users of the Defendant’s interactive website use the website for its

  intended and unquestionably infringing purposes, most notably to obtain

  immediate, unrestricted, and unauthorized access to unauthorized copies of

  Plaintiff’s Copyrighted Work.

           81.        Defendant promotes his website for overwhelmingly, if not

  exclusively, infringing purposes, and that is how the users use the websites.

           82.        The commercial value of Defendant’s website depends on high-

  volume use of unauthorized content through the website. Defendant promises his

  users reliable and convenient access to all the content they can watch and users visit

  the websites based on Defendant’s apparent success in delivering infringing content

  to his customers.

                                                  19
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 20 of 26                 PageID #:
                                     195




                                 V. FIRST CLAIM FOR RELIEF
                                       (Intentional Inducement)

           83.        Plaintiff re-alleges and incorporates by reference the allegations

  contained in each of the foregoing paragraphs.

           84.        Plaintiff is the copyright owner of the Work which contains an original

  work of authorship.

           85.        Defendant has actual knowledge of third parties’ infringement of

  Plaintiff’s exclusive rights under the Copyright Act.

           86.        Defendant intentionally induced the infringement of Plaintiff’s

  exclusive rights under the Copyright Act, including infringement of Plaintiff’s

  exclusive right to publicly distribute copies of Copyrighted Work.

           87.        As intended and encouraged by Defendant, the website provides torrent

  files that connect users to Torrent sources and/or sites that deliver copies of

  Plaintiff’s Copyrighted Work. The operators of these Torrent sources directly

  infringe Plaintiff’s exclusive rights by providing unauthorized copies of the work to

  the public, including to users of Defendant’s website.

           88.        Once the user of Defendant’s website has obtained a complete copy of

  the Plaintiff’s Copyrighted Work, that particular user also becomes another Torrent

  source that delivers copies of Plaintiff’s Copyrighted Work.

           89.        Defendant induces the aforementioned acts of infringement by

                                                 20
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 21 of 26               PageID #:
                                     196



  supplying the torrent file that facilitates, enables, and creates direct links between its

  users and the infringing Torrent source, and by actively inducing, encouraging and

  promoting the use of the website for blatant copyright infringement.

           90.        Defendant’s intentional inducement of the infringement of Plaintiff’s

  rights in its Copyrighted Work constitutes a separate and distinct act of infringement.

           91.        Defendant’s inducement of the infringement of Plaintiff’s Copyrighted

  Work is willful, intentional, and purposeful, and in disregard of and with

  indifference to the rights of Plaintiff.

           92.        Defendant’s actions are a direct and proximate cause of the

  infringements of Plaintiff’s Work.

                                  VI. SECOND CLAIM FOR RELIEF
                       (Contributory Copyright Infringement based upon Material
                                            Contribution)

           93.        Plaintiff re-allege and incorporate by reference the allegations

  contained in each of the foregoing paragraphs.

           94.        Defendant has actual or constructive knowledge of infringement of

  Plaintiff’s exclusive rights under the Copyright Act. Defendant knowingly and

  materially contributes to such infringing activity.

           95.        Defendant knowingly and materially contributes to the infringement of

  Plaintiff’s exclusive rights under the Copyright Act, including infringement of

  Plaintiff’s exclusive right to distribute the Work. Defendant designs and promotes

                                                 21
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 22 of 26                 PageID #:
                                     197



  the use of the YTS website to provide torrent files that connect customers to

  unauthorized online torrent sources to download copies of Plaintiff’s Copyrighted

  Work. The operators of these torrent sources directly infringe Plaintiff’s distribution

  rights by providing copies of the Work to the public, including to YTS website users.

  The operators, or others operating in concert with them, control the facilities and

  equipment used to store and deliver copies of the content, and they actively and

  directly cause the content to be distributed when users run the torrent file obtained

  from the YTS website.

           96.        Defendant knowingly and materially contributes to the aforementioned

  acts of infringement by supplying the website that facilitates, encourages, enables,

  and creates direct links between website users and infringing operators of the Torrent

  services, and by actively encouraging, promoting, and contributing to the use of the

  website for blatant copyright infringement.

           97.        Defendant’s knowing and material contribution to the infringement of

  Plaintiff’s rights in the Copyrighted Work constitutes a separate and distinct act of

  infringement.

           98.        Defendant’s knowing and material contribution to the infringement of

  Plaintiff’s Copyrighted Work is willful, intentional, and purposeful, and in disregard

  of and with indifference to the rights of Plaintiff.

           99.        As a direct and proximate result of the infringement to which Defendant

                                                 22
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 23 of 26            PageID #:
                                     198



  knowingly and materially contributes, Plaintiff is entitled to damages and

  Defendant’s profits in amounts to be proven at trial.

           100. Defendant obtained a direct financial interest, financial advantage,

  and/or economic consideration from the infringements in Hawaii as a result of his

  infringing actions in the United States.

                                    VII. THIRD CLAIM FOR RELIEF
                      (Contributory Copyright Infringement based upon participation in
                                          the BitTorrent Swarm)


           101. Plaintiff re-alleges and incorporates by reference the allegations

  contained in each of the foregoing paragraphs.

           102. By participating in the BitTorrent swarm with others, Defendant

  induced, caused or materially contributed to the infringing conduct of others.

           103. Plaintiff did not authorize, permit, or provide consent to the Defendant

  inducing, causing, or materially contributing to the infringing conduct of others.

           104. Defendant knew or should have known that the other BitTorrent users

  in a swarm with it were directly infringing the Plaintiff’s copyrighted Work by

  copying constituent elements of the registered Work that are original. Indeed,

  Defendant directly participated in and therefore materially contributed to others’

  infringing activities.

           105. The Defendant’s infringements were committed “willfully” within the

  meaning of 17 U.S.C. § 504(c)(2).
                                                23
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 24 of 26            PageID #:
                                     199



           106. By engaging in the contributory infringement alleged in this

  Complaint, the Defendant deprived not only the producer of the Work from income

  that could have been derived when this film was shown in public theaters and

  offered for sale or rental, but also all persons involved in the production and

  marketing of this film, numerous owners of local theaters and retail outlets in

  Hawai’i and their employees, and, ultimately, the local economy. The Defendant’s

  misconduct therefore offends public policy.

           107. The Plaintiff has suffered damages that were proximately caused by

  the Defendant’s contributory copyright infringement including, but not limited to

  lost sales, price erosion, and a diminution of the value of its copyright.

                            VIII. FOURTH CLAIM FOR RELIEF
                               (Direct Copyright Infringement)

           108. Plaintiff re-alleges and incorporates by reference the allegations

  contained in each of the foregoing paragraphs.

           109. Plaintiff is the copyright owner of the Work which contains an original

  work of authorship.

           110. Defendant copied the constituent elements of the Work when creating

  the torrent file.

           111. Plaintiff did not authorize, permit, or provide consent to Defendant to

  copy, reproduce, redistribute, perform, or display the Work.

           112. As a result of the foregoing, Defendant violated the Plaintiff’s
                                             24
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 25 of 26               PageID #:
                                     200



  exclusive right to: (A) Reproduce the Work in copies, in violation of 17 U.S.C. §§

  106(1) and 501.

           113. Defendant’s infringement was committed “willfully” within the

  meaning of 17 U.S.C. § 504(c)(2).

           114. The Plaintiff has suffered damages that were proximately caused by

  the Defendant’s copyright infringements including, but not limited to lost sales,

  price erosion, and a diminution of the value of its copyright.

                                 PRAYER FOR RELIEF

           WHEREFORE, the Plaintiff respectfully requests that this Court:

           (A) enter temporary, preliminary and permanent injunctions enjoining

  Defendant from continuing to directly infringe and contribute to infringement of the

  Plaintiff’s copyrighted Work;

           (B) Entry of an Order pursuant to 17 U.S.C. §512(j) and/or 28 U.S.C §1651(a)

  that, Cloudflare and any other service provider cease providing service for the

  website: (i) yts.lt; and (iii) any mirror websites in concert with yts.lt such as, but not

  limited to yts.am and yts.ag, immediately cease said service;

           (C) that, upon Plaintiff’s request, those in privity with Defendant and those

  with notice of the injunction, including any Internet search engines, Web hosts,

  domain-name registrars, and domain name registries and/or their administrators that

  are provided with notice of the injunction, cease facilitating access to any or all

                                             25
  20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 18-4 Filed 11/27/19 Page 26 of 26                PageID #:
                                     201



  domain names and websites through which Defendant engages in the

  aforementioned infringements;

           (D) award the Plaintiff’s actual damages and Defendant’s profits in such

  amount as may be found; alternatively, at Plaintiff’s election, for maximum statutory

  damages per Work pursuant to 17 U.S.C. § 504-(a) and (c);

           (E) award the Plaintiff its reasonable attorneys’ fees and costs pursuant to 17

  U.S.C. § 505; and

           (F) grant the Plaintiff any and all other and further relief that this Court deems

  just and proper.

           The Plaintiff hereby demands a trial by jury on all issues properly triable by

  jury.

           DATED: Kailua-Kona, Hawaii, November 27, 2019.


                                      CULPEPPER IP, LLLC


                                      /s/ Kerry S. Culpepper
                                      Kerry S. Culpepper

                                      Attorney for Plaintiff
                                      Wicked Nevada, LLC




                                               26
  20-019A 19-cv-413
